Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the merchandise covered by the appeals for reappraisement set forth in Schedule A, attached hereto and made a part hereof, consists of the following perfumeries exported from France:
Coffrets “Open S.”
Succes Fou G. M. — 58 Gr.
Succes Fou P. M. — r28 Gr.
Succes Fou T. P. M. — 14 Gr.
Succes Fou Broche
*564That on or about the dates of exportation such or similar merchandise was not freely offered for sale to all purchasers in the principal market of France either for home consumption or for export to the United States.
That on or about the dates of exportation such or similar imported merchandise was not freely offered for sale in the United States for domestic consumption.
That on or about the dates of exportation the invoice prices of the merchandise hereinbefore described are equal to the cost of production for such items as such value is defined in Section 402 (f) of the Tariff Act of 1930.
That the appeals for reappraisement are limited to the items hereinbefore described and are abandoned in all other respects.
That the appeals for reappraisement set forth in Schedule A are submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the following perfumery here involved:
Coffrets “Open S.”
Succes Fou G. M.: — 58 Gr.
Succes Fou P. M. — 28 Gr.
Succes Fou T. P. M. — 14 Gr.
Succes Fou Broche *565usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, as follows: In Reappraisement No. 247041-A at invoice unit value plus bale and packing $77.00, and in Reappraisement No. 247042-A at invoice unit value plus bale and packing $37.75.
*564and that such values were the invoice prices.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.